Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


EXAMINER’S AMENDMENT

An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Mr. Gerry J. Elman (Reg. No. 24,404) on 02/23/2022.

The application has been amended as follows: 

Claims 7 and 21 have been canceled.

Claims 8, 22, and 28-38 have been rewritten as follows – along with newly added claims 39 and 40.






8. A method to teleport energy from a source of coherent
energy to a defined first region of space that is caused by the present method to
contain coherent energy in a state of constructive interference, said method
comprising the steps of:
Selecting said defined first region of space to contain coherent energy in a
state of constructive interference;
Selecting a defined second region of space to contain coherent energy in a
state of destructive interference, with said defined first region of space being at
least partially surrounded by said defined second region of space;
Defining an energy profile of the energy pattern to be produced in said
defined first region of space and said defined second region of space, as a complex
curve;
Fourier analyzing the energy profile to determine the parameters of Fourier
component sine waves having various amplitudes, frequencies, and phases;
Irradiating said defined first region of space and said defined second region of
space with at least two pairs of collinear superimposed mutually coherent beams of
coherent energy, each said pair of mutually coherent beams being superimposed on
each other so as to produce a resulting standing wave pattern, thereby producing at
least two resulting standing wave patterns, with said produced resulting standing
wave patterns overlapping each other collinearly, such that each said resulting
standing wave pattern intersects said defined first region of space and said defined

Adjusting the amplitude, phase, and frequency of each of said produced
resulting standing wave patterns relative to other said produced resulting standing
wave patterns at a selected instant of time, so that each of said produced resulting
standing wave patterns has amplitude, phase, and frequency corresponding to a
different one of said Fourier component sine waves, such that the superimposed
produced resulting standing wave patterns undergo Fourier synthesis to form said
energy pattern, producing constructive interference throughout said defined first
region of space and destructive interference throughout said defined second region
of space;
Whereby, with said defined second region of space containing coherent energy
in a state of destructive interference, energy from said source of coherent energy is
teleported from said source of coherent energy to said defined first region of space.

22. A system for teleporting energy from a source of coherent
energy to a defined first region of space that is caused by operation of the present
system to contain coherent energy in a state of constructive interference, said
system being comprised of:
said source of coherent energy;
means for the selection of said defined first region of space to contain said
coherent energy in a state of constructive interference throughout said defined first
region;
means for the selection of said defined second region of space to contain said

second region, with said defined first region of space being at least partially
surrounded by said defined second region of space;
means for defining an energy profile of an energy pattern to be produced in
said defined first region of space and said defined second region of space, as a
complex curve;
means for Fourier analyzing the energy profile to determine the parameters
of Fourier component sine waves having various amplitudes, frequencies, and
phases;
means for irradiating said defined first region of space and said defined
second region of space with at least two pairs of collinear superimposed mutually
coherent beams of coherent energy from said source of coherent energy, each said
pair of mutually coherent beams being superimposed on each other so as to produce
a resulting standing wave pattern, thereby producing at least two resulting
standing wave patterns, with said produced resulting standing wave patterns
overlapping each other collinearly, such that each said resulting standing wave
pattern intersects said defined first region of space and said defined second region
of space; and
means for adjusting the amplitude, phase, and frequency of each of said
produced resulting standing wave patterns relative to other said produced resulting
standing wave patterns at a selected instant of time, so that each of said produced
resulting standing wave patterns has amplitude, phase, and frequency values
corresponding to a different one of said Fourier component sine waves, such that,

synthesis to form said energy pattern throughout said defined first region of space
and said defined second region of space.

28. The method of claim 8, further comprising the step of
using said coherent energy where said coherent energy is located in a standing
wave in a state of constructive interference to perform at least one of blood-vessel
dilation, heat-shock production, chemical-cargo release, protective-coating removal,
ablation, necrosis, cell damage, virus damage, bacterial damage, fungal damage,
tumor damage, cancer-stem-cell damage, blood-vessel plaque ablation, heating,
scarring, amyloid-plaque ablation, Tau-protein ablation, neural-tangle ablation,
bone and stenotic ablation, apoptosis initiation, vaporization, mitosis disruption,
neural-firing initiation, neural-firing inhibition, ionization, DNA damage, gene-expression
activation, gene-expression suppression, protein-synthesis activation,
protein-synthesis suppression, phosphorylation-activation, phosphorylation-suppression,
detection of molecular information, and detection of electron
information.

29. The method of claim 8, further comprising the steps of:
Placing at least a portion of a patient in said defined first region;
Monitoring energy emitted from cells or other structures irradiated by energy
in a state of constructive interference within a standing wave produced within a
patient;

said monitored energy emitted from said cells or other structures irradiated by said
energy in a state of constructive interference within said produced resulting
standing wave within a patient at each of said coordinates;
Forming imagery from said analyses; and
Producing a treatment plan utilizing said information in said imagery.

30. (currently amended) The method of claim 8, further comprising the steps of:
Providing an HET MRI scanner comprising:
a static field generator configured to apply a static magnetic field to
the body of a patient located within said static field of the HET MRI scanner,
causing the axes of protons spinning around said axes within said patient to
precess around a second axis;
a wave generator comprising an array of radio-frequency-emitting
elements to produce a standing wave pattern within the patient’s body;
a receiver for detecting a radio frequency magnetic resonance echo
generated by atoms within the patient’s body, and
a processor for processing a radio frequency magnetic resonance echo
detected by the receiver to obtain HET MRI data; and
a controller for controlling the aforesaid elements of the HET MRI
scanner;
and then
Placing the body of a patient in said HET MRI scanner;

waves in a state of constructive interference in a standing wave pattern at a
specified point within the patient’s body, such that the combination of the frequency
of said radio frequency waves in a state of constructive interference and said
magnetic field strength at said specified point produces resonance in the protons
within cells or other body structures located at said point, causing said protons at
said point to flip their spin axes, wherein said spin axes precess around a third axis
within said HET MRI scanner;
Controlling said wave generator to interrupt production of said radio
frequency waves, resulting in a decay of said spin axes orientations back towards a
previous spin axis orientation in said HET MRI scanner at said point, thereby
initiating a re-radiating echo from said protons located at said point;
Detecting and analyzing said echo to provide data;
Repeating the aforesaid steps to elicit an echo from various points in a
selected volume in the patient’s body;
Processing said data to form imagery therefrom; and
Producing a treatment plan utilizing said information in said imagery.

31. The method of claim 30, wherein said elements of said
wave generator of said HET MRI scanner include multiplexed lasers providing
beams that overlap to produce at least one beam with a frequency appropriate to
produce resonance in cells or other body structures at any given point within the
patient’s body in conjunction with the existing magnetic field at each such point.

further comprises one or more additional receivers, each at a different position in
said HET MRI scanner for detecting the originating position of an echo from one or
more other points in the patient’s body;
and further comprising the step of:
Processing echo data including phase and time of reception from each said
receiver to form imagery therefrom.

33. The method of claim 30, wherein said HET MRI scanner
further comprises at least one gradient coil, said at least one gradient coil being
operated to produce a single static gradient magnetic field;
Wherein said step of controlling said wave generator to produce radio
frequency waves includes producing a band of radio frequency waves at a
multiplicity of frequencies, each of the members of the multiplicity of frequencies
being in a state of constructive interference within a particular plane having a fixed
angular relationship with said gradient magnetic field, wherein the echo from each
said plane can be differentiated from the echo from other said planes with the same
said fixed angular relationship with said gradient magnetic field in the patient’s
body;
Wherein the aforesaid steps are repeated to elicit an echo from other points
within each desired plane in the patient’s body, with a multiplicity of planes being
similarly scanned; and
Processing said data to form imagery therefrom.

Assembling said array of radio frequency emitting elements around said
patient, said emitting elements preferably being evenly spaced, and preferably
being arranged on the circumference of a circle;
Causing said emitting elements to form standing waves in accordance with
the present invention; and
Adjusting the phase of each said standing wave so that an antinode within
each standing wave formed by said energy emitted by said emitting elements
overlaps at a desired common point within said patient, in order to provide at least
one of
(A) data about cells or other structures within said patient, and
(B) treatment of said cells or other structures within said patient.

35. The method of claim 8, further comprising the steps of:
Providing an HET scanner comprising:
means to define the first region of space, where constructive interference is to
be produced,
means to define the second region of space, where destructive interference is
to be produced,
means to generate the complex curve representing the energy profile of the
desired energy pattern to be produced in said first region of space, where
constructive interference is to be produced, and in said second region of space,
where destructive interference is to be produced,

a series of calculated sine waves with various amplitude, frequency, and phase
values,
the source of coherent energy,
means to divide said coherent energy into a first set of coherent energy beams
having the same number of coherent energy beams as the number of said
calculated sine waves, and a second set of coherent energy beams having the same
number of coherent energy beams as said first set of coherent energy beams,
means to modulate the amplitude, frequency, and phase of each of the
coherent energy beams of said first set of coherent energy beams, so that each
modulated coherent energy beam has the amplitude, frequency, and phase of a
different one of the Fourier component sine waves from the series of calculated sine
waves,
means to combine said modulated coherent energy beams from the first set of
superimposed coherent energy beams into a first collinear modulated beam,
means to modulate the amplitude, frequency, and phase of each of the
coherent energy beams of said second set of coherent energy beams, so that each
modulated coherent energy beam has the amplitude, frequency, and phase of a
different one of the Fourier component sine waves from the series of calculated sine
waves,
means to combine said beams from the second set of superimposed coherent
energy beams into a second collinear modulated beam,
means to combine the first collinear modulated beam with the second

standing wave patient-scanning beam,
means to place a patient in said single collinear patient-scanning beam,
means to cause the single collinear patient-scanning beam to scan different
regions within the patient’s body and thereby detect information about said
different regions within the patient’s body resulting from interaction of the single
collinear patient-scanning beam with said different regions within the patient’s
body,
means to convert the detected information to imagery,
and
means to control the intensity of the patient-scanning beam to provide
treatment for the patient,
and thereupon performing the following steps:
Defining said first region of space where said constructive interference is to
be produced;
Defining said second region of space where said destructive interference is to
be produced;
Generating said complex curve representing the energy profile of the desired
energy pattern to be produced in said first region of space and said second region of
space;
Fourier analyzing said complex curve to determine the parameters of a series
of calculated sine waves with various amplitude, frequency, and phase values;
Causing said source of coherent energy to produce a beam of coherent energy;

energy beams having the same number of coherent energy beams as said series of
calculated sine waves, and a second set of coherent energy beams having the same
number of coherent energy beams as the first set of coherent energy beams;
Effectuating modulation of the amplitude, frequency, and phase of each of the
coherent energy beams in the first set of coherent energy beams so that each said
coherent energy beam thereof has the amplitude, frequency, and phase of a
different one of the Fourier component sine waves from the series of calculated sine
waves;
Combining the modulated coherent energy beams from the first set of
coherent energy beams into said single collinear first modulated beam;
Effectuating modulation of the amplitude, frequency, and phase of each of the
coherent energy beams in the second set of coherent energy beams so that each
coherent energy beam from the second set of coherent energy beams has the
amplitude, frequency, and phase of a different one of the Fourier component sine
waves from the series of calculated sine waves;
Combining the modulated coherent energy beams from the second set of
coherent energy beams into said single collinear second modulated beam;
Causing the single collinear first modulated beam and the single collinear
second modulated beam to be combined from opposite directions to form said single
collinear patient-scanning beam;
Placing said patient in said single collinear patient-scanning beam;
Moving the single collinear patient scanning beam to scan said different

Detecting said information from the single collinear patient scanning beam;
Converting the detected information to said imagery; and
Producing said treatment plan utilizing said information in said imagery.

36. The method of claim 30, wherein said elements of said
wave generator of said HET MRI scanner are electrically energized by photodiodes
which are optically energized by laser beams.

37. The method of claim 35, further comprising the step of controlling the
intensity of the patient scanning beam to provide treatment for the patient in
accordance with said treatment plan.

38. The method of claim 8 wherein the energy pattern localized in said
defined first region and said defined second region is caused to move to different
locations so as to scan out a volume.

39. (new) The system of claim 22 wherein the energy in said defined first region and
said defined second region is caused to move to different locations so as to scan out a
volume.

40. The system of claim 22 further comprising:
means to define said first region of space, where constructive interference is

means to define said second region of space, where destructive interference is
to be produced;
means to generate a complex curve representing the energy profile of a
desired energy pattern to be produced in said first region of space, where
constructive interference is to be produced, and a desired energy pattern to be
produced in said second region of space, where destructive interference is to be
produced;
means to Fourier analyze said complex curve to determine the parameters of
a series of calculated sine waves with various amplitude, frequency, and phase
values;
a source of coherent energy;
means to divide said coherent energy into a first set of coherent energy beams
having the same number as the number of said calculated sine waves, and the
second set of coherent energy beams having the same number as said first set of
coherent energy beams;
means to modulate the amplitude, frequency, and phase of each of the
coherent energy beams of said first set of coherent energy beams, so that each
coherent energy beam has the amplitude, frequency, and phase of a different one of
the Fourier component sine waves from the series of calculated sine waves;
means to combine said coherent energy beams from the first set of modulated
superimposed collinear coherent energy beams into a first modulated beam;
means to modulate the amplitude, frequency, and phase of each of the

coherent energy beam has the amplitude, frequency, and phase of a different one of
the Fourier component sine waves from the series of calculated sine waves;
means to combine said beams from the second set of modulated superimposed
coherent energy beams into said second modulated beam;
means to combine the first modulated beam with the second modulated beam
from opposite directions to form a single collinear standing wave patient-scanning
beam;
means to place a patient in said single collinear standing wave patient scanning
beam, means to cause the single collinear standing wave patient-scanning
beam to scan different regions within the patient’s body and thereby receive
information about said different regions into the single collinear standing wave
patient-scanning beam resulting from interaction of the single collinear standing
wave patient-scanning beam with said different regions within the patient,
means to detect information from the single collinear standing wave patient-scanning
beam,
means to convert the detected information to imagery,
and
means to control the intensity of the single collinear standing wave patient-scanning
beam to provide treatment for the patient.



Allowable Subject Matter

Claims 8, 22, and 28-40 are allowed.


Reasons for Allowance

The following is an examiner’s statement of reasons for allowance: Applicant has overcome the previous rejections.  Additionally, the prior art does not disclose, imply, suggest, teach or anticipate the presently claimed invention and/or provide a properly motivated combination thereof making the presently claimed invention obvious as defined by claims  . . . in its entirety.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to AARON F ROANE whose telephone number is (571)272-4771. The examiner can normally be reached generally Mon-Fri 8am-7pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gary Jackson can be reached on (571) 272-4697. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/AARON F ROANE/Primary Examiner, Art Unit 3792